Citation Nr: 1503905	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  11-31 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for degenerative disease of the cervical spine (claimed as a neck disorder), to include as secondary to service-connected lumbar strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

W.L. Puchnick, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty in the U.S. Army from June 1997 to June 2003, to include service in the U.S. Army National Guard (USARNG) from May 1998 to August 1998, with additional (USARNG) service in February 2009.  He also performed active duty for training (ACDUTRA) in the North Carolina Army National Guard from December 2008 to February 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 Rating Decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

A hearing at the VA Central Office in Washington, DC, was held before the undersigned Veterans Law Judge in October 2014.  A transcript of said hearing has been associated with the record.  At the hearing, the Veteran waived initial RO consideration of the new evidence submitted in conjunction with that hearing.  38 C.F.R. § 20.1304(c) (2014).  The Board has reviewed the Veteran's paper claims file as well as the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A June 2009 VA fee-basis examination diagnosed degenerative disease of the cervical spine.  However, the sole opinion provided by the VA physician was that "It is at least as likely as not that the current back condition originated in the service as the symptoms are temporally related and well documented."  However, the examiner did not opine as to whether the Veteran's degenerative disease of the cervical spine (claimed as a neck disorder) was incurred in service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Nor did the VA examiner opine as to whether it is at least as likely as not that degenerative disease of the cervical spine (claimed as a neck disorder)  is either proximately due to or the result of, or (in the alternative) permanently aggravated by the Veteran's service connected lumbar strain.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

In a September 2011 addendum opinion, a VA adult nurse practitioner (ANP), in response to the request to opine as to whether it was at least as likely as not that the Veteran's current cervical spine disorder was caused by his in-service fall in December 2008, opined that the Veteran's "cervical spine condition is less likely as not (less than 50/50 probability) caused by or a result of the service."  While the ANP indicated that the Veteran's cervical spine disorder was not incurred in service, she also did not opine as to whether it was at least as likely as not that the cervical spine disorder was either proximately due to or the result of, or (in the alternative) permanently aggravated by the Veteran's service connected lumbar strain.  See 38 C.F.R. § 3.310(a); Allen, 7 Vet. App. at 448.  

Therefore, another examination is necessary in the present case.  The examiner is directed to the following evidence of record:  (a) Department of the Army (DA) Forms 2173 dated January 2009 and February 2009, wherein the Veteran reported back pain due to falling from a trailer in December 2008 while part of a convoy; (b) January 2009 magnetic resonance imaging (MRI) report from Camp Shelby Joint Forces Training Center, Camp Shelby, Mississippi, indicating T6-T7 small disk herniation; (c) February 2009 finding that the Veteran was non-deployable due to a back injury; (d) June 2009 VA fee-basis examination diagnosis of degenerative disease of the cervical spine (X-ray of the cervical spine revealed minor degenerative spurring); (e) normal MRI findings during VA evaluation of the cervical spine in February 2010; (f) April 2011 Army Physical Evaluation Board retirement proceeding indicating a disability of bilateral and lumbar foraminal stenosis with bilateral radiculopathy of the lumbar spine; and (g) April 2014 VA X-ray examination of the cervical spine showing mild degenerative changes.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain any VA treatment records dated from April 2014 (the date of the most recent VA records) to the present.

2.  The AOJ should schedule the Veteran for a VA examination by a physician to address the issue of service connection for degenerative disease of the cervical spine.  

The examiner is directed to specifically consider the following:  (a) DA Forms 2173 dated January 2009 and February 2009, wherein the Veteran reported back pain due to falling from a trailer in December 2008 while part of a convoy; (b) January 2009 MRI report from Camp Shelby Joint Forces Training Center, Camp Shelby, Mississippi, indicating T6-T7 small disk herniation; (c) February 2009 finding that the Veteran was non-deployable due to a back injury; (d) June 2009 VA fee-basis examination diagnosis of degenerative disease of the cervical spine (X-ray of the cervical spine revealed minor degenerative spurring); (e) normal MRI findings during VA evaluation of the cervical spine in February 2010; (f) April 2011 Army Physical Evaluation Board retirement proceeding indicating a disability of bilateral and lumbar foraminal stenosis with bilateral radiculopathy of the lumbar spine; and (g) April 2014 VA X-ray examination of the cervical spine showing mild degenerative changes.  

The claims folder, along with a copy of this remand, must be made available to the examiner for review.  The examiner must review the entire claims folder.

The examiner should state whether it is at least as likely as not that the Veteran's degenerative disease of the cervical spine (claimed as a neck disorder) had its onset in service or is otherwise related to service.  

The examiner is to opine as to whether it is at least as likely as not that degenerative disease of the cervical spine (claimed as a neck disorder) is either proximately due to or the result of, or permanently aggravated by the Veteran's service-connected lumbar strain.  

If the VA examiner finds that the Veteran's degenerative disease of the cervical spine  is aggravated by his service-connected lumbar strain, the examiner should indicate to the extent possible the degree of disability ("baseline") of the Veteran's degenerative disease of the cervical spine prior to aggravation and the current degree of disability of the degenerative disease of the cervical spine.  

The examiner should note that aggravation is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms. 

The examiner must provide a complete rationale for his or her opinion with references to the evidence of record.

3.  The AOJ must review the examination report to ensure that it is in complete compliance with this remand. If deficient in any manner, the RO must implement corrective procedures at once.  

4.  When the development requested has been completed, the AOJ should readjudicate the appeal in light of any additional evidence added to the claims file.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K.J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




